Citation Nr: 1045319	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-26 731	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for asthma secondary to 
hemorrhagic fever.

2. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to hemorrhagic fever.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which, in 
pertinent part, denied service connection for asthma and chronic 
obstructive pulmonary disease (claimed as emphysema), including 
as secondary to the service-connected residuals of hemorrhagic 
fever with urinary abnormality.  

In April 2010, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  In July 2010, this 
appeal was remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes in October 2010, VA received from the Veteran, an 
SSOC (supplemental statement of the case) notice response form, 
in which the Veteran indicated he had more information or 
evidence to submit in support of his appeal, as well as several 
attached documents.  A review of these documents, however, shows 
that they are all duplicates and have already been considered as 
part of the record.  Therefore, this evidence need not be 
referred to the RO for consideration in the first instance.  38 
C.F.R. § 20.1304(c).



FINDINGS OF FACT

1. The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's asthma is 
related to active military service or any incident thereof, or 
that it is the result of his service-connected hemorrhagic fever, 
on either a causation or aggravation basis.

2. The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's COPD is 
related to active military service or any incident thereof, or 
that it is the result of his service-connected hemorrhagic fever, 
on either a causation or aggravation basis.


CONCLUSIONS OF LAW

1. Asthma was not incurred in or aggravated by service, nor is it 
shown to be due to, the result of, or aggravated by the service-
connected hemorrhagic fever.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2010).

2. COPD was not incurred in or aggravated by service, nor is it 
shown to be due to, the result of, or aggravated by the service-
connected hemorrhagic fever.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or fails 
to show, on the claims.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of proving 
that such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the United States Supreme Court 
(Supreme Court) has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of a decision of the Board, a court 
shall take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in which VA 
has failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in August 2007 and January 2009 that 
fully addressed the notice elements in this matter.  These 
letters informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  The Board also notes that in the 
aforementioned letters, the Veteran was advised of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Moreover, he has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial error 
as to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO has obtained 
the Veteran's VA treatment records dated through 2009.  The Board 
notes that the Veteran testified, in April 2010, that he was 
treated after service for recurrent issues from the hemorrhagic 
fever at the VA facility in Newark for approximately six years, 
beginning in approximately 1967.  In July 2010, the Board 
remanded this matter in order for an attempt to be made to obtain 
any such VA treatment records.  In August 2010, the New Jersey VA 
Health Care System advised that they had no treatment records for 
the Veteran for the period from January 1967 through July 2010.  
Thus, it appears that such records are not available, and no 
further attempts need be made in that regard.  The Board also 
notes that the Veteran underwent a VA examination in December 
2007 in order to determine whether his asthma and COPD might be 
related to his service-connected hemorrhagic fever.  In that 
regard, the Board finds that the December 2007 VA examination was 
adequate, and included a review of the claims folder and a 
history obtained from the Veteran.  In addition, examination 
findings were reported, along with diagnoses and opinions, which 
were supported in the record, and the Board finds that the 
December 2007 VA examination report is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 
(2007).  In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims folder, and that neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  It is therefore the 
Board's conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

II. Factual Background

Service treatment records (STRs) show that in June 1957, the 
Veteran was treated for acute hemorrhagic fever.  

A copy of a Western Union telegram, sent to the Veteran's parents 
in June 1957, from the Adjutant General, advised that the Veteran 
was seriously ill as a result of hemorrhagic fever and the 
prognosis was questionable.  As similar letter was also sent to 
the Veteran's uncle by the commanding Colonel of the medical 
corps.

STRs further showed that in August 1957 the Veteran was noted to 
have disease of the urinary system, fixed specific gravity, 
secondary to hemorrhagic fever.  In April 1958 he underwent a 
separation examination which included a chest x-ray, which was 
negative, and he was found qualified for transfer.  

On a VA examination in June 1958, a chest x-ray showed that lung 
fields were free from significant pathologic change.  The 
diagnoses included residuals of hemorrhagic fever manifested by 
abnormal urinary findings.  

By November 1958 rating decision, the RO granted service 
connection for residuals of hemorrhagic fever with urinary 
abnormality.

On a VA examination in December 1963, a chest x-ray showed that 
lung fields were free from significant pathologic change.  The 
diagnosis was residuals of hemorrhagic fever with abnormal liver 
function.  

On a VA examination in February 1966, a chest x-ray showed that 
lung fields were free from significant pathologic change.  The 
diagnoses included residuals of hemorrhagic fever not found.  

VA treatment records show that in June 2002 he was seen for 
asthma.  The first notation of COPD was in 2004.   

In a letter dated in August 2007, Dr. Marquina, a private 
pulmonologist, reported that the Veteran had a history of severe 
obstructive lung disease and a history of asthma.  Dr. Marquina 
indicated that the Veteran also had a history of hemorrhagic 
fever which was a severe condition, usually secondary to viruses.  
Dr. Marquina indicated that hemorrhagic fever had also been 
associated with multisystem organ failure affecting the 
hematopoietic, neurologic, and pulmonary systems, more often.  It 
was noted that the Veteran was a very light smoker in the past, 
but had signs of very severe COPD.  Dr. Marquina did not believe 
that with a very light smoking history that the Veteran was able 
to get such a severe respiratory condition.  Dr. Marquina opined 
that "[k]nowing the pathophysiology of viral hemorrhagic fever 
is so complex and is also effecting (sic) the hematological 
system, as well as the respiratory systems" that there was a 
"big probability that most of the symptoms of [the Veteran were] 
related to his past history of viral hemorrhagic fever".  Dr. 
Marquina also indicated that "the only information . . . at this 
time would be that the viral hemorrhagic fever could be a 
consequence of [the Veteran's] current immunological condition as 
well as his chronic obstructive pulmonary disease and his immune 
deficiency, which has also led him to his current condition". 

On a VA examination in March 2009, a VA examiner reviewed the 
claims file, including Dr. Marquina's opinion, and noted the 
Veteran's history of being a nonsmoker for over 40 years, and 
that prior to that time he smoked one pack of cigarettes a day 
for 15 years.  The Veteran reported a history of asthma and COPD 
being diagnosed three years prior.  With respect to the requested 
medical opinion, the VA examiner indicated that although Dr. 
Marquina postulated a common etiology for the Veteran's 
susceptibility to hemorrhagic fever and also COPD on the bases of 
his current immunological condition, medical knowledge supported 
that hemorrhagic fever was due to infection with an arenavirus.  
The examiner noted that the medical record, pertinent to his 
hospitalization for hemorrhagic fever, showed a normal chest x-
ray and that the hemorrhagic fever was healed at the time of 
discharge.  The examiner also noted that subsequent chest x-rays 
from 1958 through 1966 showed the lungs were free from 
significant pathological change, and that the  clinical history 
dated his diagnosis of asthma and COPD to as recently as three 
years prior, which was 47 years after the episode of hemorrhagic 
fever.  In conclusion, the examiner opined that the Veteran's 
asthma and COPD were not caused by or a result of hemorrhage 
fever, and that hemorrhagic fever had no other relationship to 
asthma or COPD and had not caused aggravation of either 
condition.  


III. Analysis

1. Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease or 
injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Secondary service connection may be granted where the evidence 
shows that a chronic disability has been caused or aggravated by 
an already service-connected disability.  38 C.F.R. § 3.310.  
Secondary service connection may be established for disability 
which is proximately due to or the result of service-connected 
disability.  
38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  

Any increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the non-service-connected condition, will be service 
connected.  However, VA will not concede that a non-service-
connected disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of the 
non-service-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
disease or injury.  The rating activity will determine the 
baseline and current levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).

2. Discussion

The Veteran contends, based on statements made by his physician, 
Dr. Marquina, that his current COPD and asthma resulted from the 
hemorrhagic fever for which he was treated in service.  He has 
not alleged that either his COPD or asthma had an onset in 
service or are directly related to service.

Initially, the Board notes that current disabilities of asthma 
and COPD have been shown by VA treatment records.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). 

The record is clear that in June 1957, while stationed in Japan, 
the Veteran was treated for hemorrhagic fever.  Although the 
record indicates his parents were advised at that time that he 
was seriously ill and the prognosis was questionable, the record 
reflects he eventually recovered.  A STR dated in August 1957 
showed he had a disease of the urinary system, secondary to 
hemorrhagic fever.  On separation examination in April 1958, a 
chest x-ray was negative.  

In support of his claim, the Veteran submitted an opinion letter 
from Dr. Marquina, his private pulmonologist, dated in August 
2007, which essentially supports his claim.  In March 2009, a VA 
examiner reviewed the claims file, including Dr. Marquina's 
opinion, and provided an opinion contrary to the Veteran's claim.

With regard to these two conflicting medical opinions, the Board 
notes that when there is conflicting evidence in the record 
regarding whether the Veteran's currently claimed disorder is 
service connected, it is the responsibility of the Board to weigh 
the evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in so doing, 
the Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot 
make its own independent medical determinations, and that it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  Evans, 
supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the 
weight to be accorded the various items of evidence in this case 
must be determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In weighing the two medical opinions, the Board concludes that 
the opinion rendered by the VA examiner in December 2007 is more 
persuasive and probative than the August 2007 opinion from Dr. 
Marquina.  First, the VA examiner's opinion included a review of 
the claims folder, to specifically include the opinion from the 
private pulmonologist, Dr. Marquina.  In addition, the VA 
examiner rendered the opinion and provided supporting rationale, 
including a citation to current medical knowledge and making 
specific references to the Veteran's medical history, including 
the fact that chest x-rays at separation and subsequent to 
service were negative and that the Veteran's diagnosis of asthma 
and COPD were 47 years after service.  Thus the Board finds that 
the December 2007 VA opinion is well reasoned and based on an 
objective, independent review of the relevant evidence and 
clinical evaluation.  Thus, it has the proper factual foundation 
and, therefore, is entitled to significant probative weight.  See 
Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. 
App. 177 (1993).

On the other hand, the opinion rendered by Dr. Marquina, while 
providing supporting rationale, shows no indication of a review 
of the Veteran's claims folder (including service and post-
service records) or his medical history.  And, while the Court 
has clarified that review (or lack of review) of the claims file 
is not dispositive of the probative value of a medical nexus 
opinion, such review is nonetheless deserving of consideration 
when, as here, there is relevant evidence in the claims file 
which may affect the nexus outcome offered by the examiner upon 
consideration of the evidence in the file.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  In that regard, the record 
shows post-service negative chest x-rays as well as the lengthy 
period of time between the Veteran's treatment for hemorrhagic 
fever and the diagnoses of asthma and COPD, neither of which Dr. 
Marquina addressed in his opinion.  Thus, the Board concludes 
that the December 2007 VA examiner's opinion is more persuasive 
and probative than the August 2007 opinion rendered by the 
Veteran's private pulmonologist.  

The Board recognizes that the Veteran has sincerely contended 
that his asthma and COPD are related to his service-connected 
hemorrhagic fever.  As noted above, lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
However, the Board does not believe that the etiology of a 
respiratory disability, such asthma or COPD, is subject to lay 
diagnosis.  Jandreau, supra.  That is to say, the Board finds no 
basis for concluding that a lay person would be capable of 
discerning whether current asthma or COPD had an onset in service 
or are related to hemorrhagic fever, in the absence of 
specialized training, and the Veteran has not established any 
specialized training for such qualifications.

With preponderance of the competent medical opinion being against 
a causal link between asthma and COPD and the service-connected 
hemorrhagic fever, the Board finds that the preponderance of the 
evidence is against the claims of service connection for asthma 
and for COPD - either on a direct or secondary basis.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for asthma is denied.

Service connection for COPD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


